  Case 2:21-cr-00281-SDW Document 61 Filed 04/15/21 Page 1 of 1 PageID: 226

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
    v.                          *      CRIM. NO. 21-281 (SDW)
                                *
JEROME POWELL                   *
                                *
                              *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
                         FOR ARRAIGNMENT

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

1. Covid-19 pandemic, 2. Inability to conduct in-person hearing at this time, and 3. Consent of the
parties and defendant's desire to proceed with the arraignment at this time.


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                    The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                    Other:




Date:April 15, 2021
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
